DETAILED ACTION
The communications received 10/20/2020 have been filed and considered by the Examiner. Claims 1-13 and 15-20 are pending, claims 18-19 are withdrawn as pertaining to the non-elected invention. 
Response to Arguments
	Applicant’s amendments and corresponding arguments to the rejection under 35 U.S.C. 112(b) have been fully considered and found persuasive. The rejections of 14 (now cancelled) and 4 have been withdrawn.
Applicant's arguments filed 10/20/2020 pertaining to the rejections under 35 U.S.C. 102 as disclosed by Sherril (US 2003/0183357) hereinafter Sherril and under double patenting as claimed by US Patent No. 6,752,909 hereinafter ‘909 have been fully considered but they are not persuasive. 
On pg. 10, Applicant argues that the materials that Sherril and the instant invention work upon (a paper web versus a wet-laid non-woven web) are too distinct. 
The Examiner agrees with the Applicant in that a paper web is not necessarily a wet-laid non-woven web, however it appears that from the supplied definition of the Applicant (as the non-woven web can be a fiber of any nature or origin) that the paper web is can readily be considered a non-woven web and that the main issue pertains to whether the web is knitted, laced, braided, etc., i.e. woven in some manner. As a paper web is a non-woven fiber it is substantially a species of non-woven web according to the Applicant’s supplied definition. Additionally, the material worked upon does not distinguish the instant apparatus from the apparatus of the prior art [see e.g. MPEP 2115].
On pg. 11, the Applicant argues that the arrangement of the tee bar strips and blades of Sherril do not read on respective dewatering strips and blades of the instant claims. The Applicant argues that the blades of Sherril are not disposed along a longitudinal direction of the dewatering gaps so as to be distributed relative to one another and in fact extend parallel which disallows them the ability to obscure the gaps as the Applicant argues is required in claims 1 and 20.
The Examiner respectfully disagrees. Claims 1 and 20 suggest that at most at least part of a dewatering gap is obscured. For purposes of clarity the modified figure below is referred to. According to modified figure 1 below, the tee bar strips extend across a longitudinal direction of the dewatering gaps (by going across a length of) and the blades at least partially obscure the gap (as they project into the gaps at least slightly) [see modified Fig. 1 below]. It is unclear how a parallel orientation versus a longitudinal orientation necessarily conflict with each other as it pertains to the prior art gaps and dewatering strips versus those of the instant invention especially as claims 1 and 20 do not require a perpendicular arrangement.
On pgs. 11-12, the Applicant argues that the double patenting application US 6,752,909 hereinafter ‘909 is distinct from the instant claims as it does not disclose at least three format slides and that the plurality of format slides that ‘909 claims is equivalent to the dewatering strips and that there is a requirement for a perpendicular element.
The Examiner respectfully disagrees. The Examiner notes that in the context of ‘909 there is at least one format slide which overlaps the claimed three [claim 1]. The Examiner notes that the segments of the format slides are clearly labelled as format slides and further notes that despite the Applicant’s arguments, there is no requirement for any perpendicular .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherril (US 2003/0183357) hereinafter ‘357. Please refer to Fig. 1 below which is based off of the location of the tee bar supports in paragraphs 0028-0031.

    PNG
    media_image1.png
    1841
    1990
    media_image1.png
    Greyscale

As for claim 1, ‘357 discloses a device for dewatering a wet-laid non-woven web formed from a fibrous suspension (forming board) [Fig. 1 #28; 0027], the device comprising: a plurality of dewatering strips disposed so as to be mutually spaced apart (tee bar supports which are substantially strip shaped) [Fig. 4 #52; 0028], wherein mutually neighboring said dewatering strips conjointly delimit a dewatering gap (gaps along with the large gap underneath the tee bar supports) [Fig. 1-3 #84 and 86; mFig. 1 Gap; Fig. 4; 0028-0031] for discharging a liquid from the fibrous suspensions; and at least three format slides (lead and trailing blades) [Fig. 1-2 #74 and 

As for claim 2, ‘357 discloses claim 1, and further wherein said format slides at least partially reach into said dewatering gap of two directly neighboring said dewatering strips (by the blades reaching into the gap space) [Fig. 1 #74 and 84].

As for claim 3, ‘357 discloses claim 1, and further wherein said format slides along said dewatering gap are positionable in a mutually relative manner and are axially displaceable in the longitudinal direction (using the positioning assembly) [Fig. 1 and 4 #90;  0033-0034].

As for claim 4, ‘357 discloses claim 1, and further wherein said format slides disposed in said dewatering gap and said format slides disposed in another said dewatering gap of the device and within a same said dewatering gap are positionable in a mutually independent and mutually relative manner and are axially displaceable in the longitudinal direction (using the positioning assembly as this assembly can move the trailing blades to different longitudinal positions with substantially uniform gaps) [Fig. 1 and 4 #90; 0033-0034].

As for claim 5, ‘357 discloses claim 1, and wherein said format slides that are assigned to a same said dewatering gap are capable of being releasably connected to the device so as to set 

As for claim 6, ‘357 discloses claim 1, and wherein at least four said format slides are assigned to said dewatering gap (as there are at least four blades over a large gap below that is delimited by the brackets) [Fig. 1-3 #84], wherein two of said format slides, when viewed in the longitudinal direction, are in each case assigned to a first axial end of said two neighboring dewatering strips that form said dewatering gap, and a remaining two said format slides are assigned to an opposite, second axial end (as each pair of the four blades are on opposite ends).

As for claim 7, ‘357 discloses claim 6, and further comprising a slide mechanism (slide plate) [Fig. 4 #50]; and wherein said format slides in a region of said first and second axial ends are mounted on the device so as to be axially displaceable by way of said slide mechanism [0028-0034].

As for claim 8, ‘357 discloses claim 7, and further comprising a push rod (positioning shaft) [Fig. 1, 4, and 5 #100; 0033]; further comprising a sleeve surrounding said push rod (threaded portions) [Fig. 5 #104(a-d); 0033]; and wherein an outer format slide of said format slides which in each case is more proximal to said first axial end of said dewatering strip, by means of said push rod, and an inner format slide of said format slides which is more distal 

As for claim 9 ‘357 discloses claim 1, and further comprising a drive (drive shaft) [Fig. 1 and 4 #92; 0033] and, when viewed in the longitudinal direction, said drive is provided for setting a spacing of said format slides mutually or relative to an axial end of a respective said dewatering strip [0033-0034; 0037].

As for claim 10, ‘357 discloses claim 1, and wherein said format slides are supported on at least one of two neighboring said dewatering strips (as the tee bar supports support the blades) [Fig.  4 #52; 0029-0031] which define said dewatering gap.

As for claim 11, ‘357 discloses claim 1, and wherein said format slides in said dewatering gap, conjointly with two neighboring said dewatering strips which define said dewatering gap, are sealed in relation to a passage of the liquid into a non-covered part of said dewatering gap (as the blades are supported by and cover the tee bar supports, the Examiner understands that the blades are not permeable and the water would only go through the gap) [0029-0031].

As for claim 12, ‘357 discloses claim 1, and the disclosure is silent to an edge trimmer. Therefore this meets the limitation of the device being ‘free of an edge trimmer for cutting an edge of the wet-laid non-woven web to be dewatered”.

As for claim 13. ‘357 discloses claim 3, and wherein said format slides along said dewatering gaps are axially displaceable in the longitudinal direction (using the positioning assembly as this assembly can move the trailing blades to different longitudinal positions with substantially uniform gaps) [Fig. 1 and 4 #90; 0033-0034].

As for claim 15, ‘357 discloses claim 6, and wherein said device has exactly four said format slides assigned to said dewatering gap (as there are four trailing blades over the gap below) [mFig. 1 #84].

As for claim 16, ‘357 discloses claim 7, and wherein said format slides are mounted on the device so as to be axially displaceable, in a step-less manner, by way of said slide mechanism (via a worm threaded drive shaft) [0033-0034].

As for claim 17, ‘357 discloses claim 9, and wherein said drive is a linear drive (via a worm threaded drive shaft) [0033-0034].

As for claim 20, ‘357 discloses a machine for producing a wet-laid non-woven web, comprising a former such as an inclined screen former (papermaking machine with a forming board) [Fig. 1-4 #28; 0010; 0027]; a forming screen assigned to said former (forming fabric) [Fig. 1 #26; 0026], for producing the wet-laid non- woven web by depositing fibers of a fibrous suspension onto the forming screen (paper stock from the head box) [0026]; and a device for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 24 of U.S. Patent No. 6,752,909 hereinafter ’909. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As for claim 1, ‘909 claims a device for dewatering a wet-laid non-woven web formed from a fibrous suspension (machine) [claim 1], the device comprising: a plurality of dewatering strips disposed so as to be mutually spaced apart (drainage element) [claim 1], wherein mutually neighboring said dewatering strips conjointly delimit a dewatering gap for discharging a liquid from the fibrous suspensions (by bordering a suction slit) [claim 1]; and at least three format slides (at least 1 format slide which overlaps the claimed range) [claim 1] which along a longitudinal direction of said dewatering gap are disposed or disposable so as to be distributed relative to one another and which partially obscure said dewatering gap in such a manner that any discharging of the liquid by way of an obscured part of said dewatering gap is prevented (as the format slides can be adjusted or made longer via an extension) [claims 19 and 24].

As for claim 2, ‘909 claims claim 1, and wherein said format slides at least partially reach into said dewatering gap of two directly neighboring said dewatering strips (by forming an edge of the suction slit) [claim 1].

As for claim 3, ‘909 claims claim 1  and wherein said format slides along said dewatering gap are positionable in a mutually relative manner and are axially displaceable in the longitudinal direction (as the format slides can be adjusted or made longer via an extension) [claims 19 and 24].



As for claim 6, ‘909 claims claim 1 wherein at least four said format slides are assigned to said dewatering gap, wherein two of said format slides, when viewed in the longitudinal direction, are in each case assigned to a first axial end of said two neighboring dewatering strips that form said dewatering gap, and a remaining two said format slides are assigned to an opposite, second axial end (as at least one format slide is on the edges of the suction slits which encompasses the claimed range) [claim 1].	

As for claim 12, ‘909’s claims are silent to an edge trimmer. Therefore this meets the limitation of the device being ‘free of an edge trimmer for cutting an edge of the wet-laid non-woven web to be dewatered”.

As for claim 20, ‘909 claims a machine for producing a wet-laid non-woven web (a machine), comprising a former such as an inclined screen former (suction box with porous fabric and drainage elements) [claim 1]; a forming screen assigned to said former (porous fabric) [claim 1], for producing the wet-laid non- woven web by depositing fibers of a fibrous suspension onto the forming screen [claim 1]; and a device for dewatering the wet-laid non-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                                                   /Eric Hug/Primary Examiner, Art Unit 1748